Gildersleeve, J.
I agree to an affirmance of the judgment herein. The invitation from defendant to the plaintiff to use the stairs in question justified the plaintiff in assuming that they were not dangerous, since it was the duty *215of the defendant to maintain them in a reasonably safe condition. The proof introduced by plaintiff established a prima facie case of negligence on the part of the defendant; and, in the absence of any explanation by the defendant, the plaintiff was entitled to judgment. Schnizer v. Phillips, 108 App. Div. 17.
The judgment should be affirmed, with costs.
Greenbaum, J., concurs.